Title: General Orders, 7 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Thursday September 7th 1780
                            Parole Rockaway
                            Countersigns, Steil, Thames
                            Watchword Rest
                        
                        For the Day Tomorrow
                        Brigadier General Wayne
                        Colonel Angell
                        Lieutenant Colonel Hait
                        Major Reed
                        Brigade Major Woodbridge
                        A Captain, Sub., three Serjeants, three Corporals one Drum one fife and forty privates to be sent to Head
                            Quarters this afternoon five ô Clock from General McDougall’s Division—To be relieved daily from the General detail in
                            future.
                        A Serjeant Corporal and twelve Privates from the first Pennsylvania brigade to be sent to repair the road
                            leading from Head Quarters to Paramus—They will Parade at the orderly office tomorrow morning eight ô clock with two days
                            Provision.
                        Colonel Vose is appointed one of the Field officers of the day for tomorrow vice Colonel Angell
                        indisposed.
                    